--------------------------------------------------------------------------------

EXHIBIT 10.1


ADDENDUM TO
AGREEMENT AND PLAN OF SHARE EXCHANGE


This ADDENDUM (the “Addendum”) dated September 1, 2010, amends and is made a
part of that certain Agreement and Plan of Share Exchange (“Agreement”), dated
July 21, 2010, by and between GREENHOUSE HOLDINGS, INC., a publicly-owned Nevada
corporation (“GreenHouse”), GREEN HOUSE HOLDINGS, INC., a Nevada corporation and
wholly-owned subsidiary of GreenHouse (“GHH”), BILLY C. JONES a resident of the
state of North Carolina (“Jones”), LIFE PROTECTION, INC., a North Carolina
corporation (“Life Protection”) and each of the shareholders of Life Protection
(the “Life Protection Shareholders”, and together with Life Protection and
Jones, the “Sellers”).  (GreenHouse, GHH, Life Protection, Life Protection
Shareholders, and Jones are sometimes hereinafter collectively referred to as
the “Parties” and individually as a “Party”).  Capitalized terms used herein but
not separately defined shall have the meanings ascribed to such terms in the
Agreement.


WHEREAS, the Parties entered into that certain Agreement, dated July 21, 2010
whereby GHH acquired all of the Life Protection Shares, which are owned by all
of the Life Protection Shareholders, and Jones’ membership interests in LPI,
solely in exchange for an aggregate of 1,118,750 newly issued shares of
GreenHouse Common Stock (the “Exchange Shares”); and


WHEREAS, William Matthews and Len Holzworth, each a Life Protection Shareholder,
have elected to retire their Life Protection Shares, in the amounts of 1,000 and
5,000 shares, respectively, aggregating in an amount equal to 6,000 shares (the
“Cancelled Shares”), to treasury prior to receipt of the Exchange Shares; and


WHEREAS, the Parties have elected not to acquire Jones’ membership interests in
LPI, without reduction to the number of Exchange Shares that Jones is to
receive.


NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:


1.  The Exchange. As a result of the Cancelled Shares, Life Protection shall
distribute the Exchange Shares such Life Protection shareholders were to
receive, pro rata, among the remaining Life Protection Shareholders without
reduction of the number of Exchange Shares in accordance with the schedule
attached hereto.

 
-1-

--------------------------------------------------------------------------------

 

2.  The Jones LPI Interest.  GreenHouse, GHH and Jones agree that Jones shall
not transfer and GHH shall not acquire Jones’ membership interest in LPI at the
Closing without reduction of the number of Exchange Shares in accordance with
the schedule attached hereto.


3.  Survival.  All other terms, conditions and provisions of the Agreement,
except as otherwise amended by this Addendum, shall remain in full force and
effect. In the event of any conflict between the provisions of this Addendum and
the provisions of the Agreement, the provisions of this Addendum shall
prevail.  Whether or not specifically amended by the provisions of this
Addendum, all of the terms and provisions of the Agreement are hereby amended to
the extent necessary to give effect to the purpose and intent of this Addendum.


4.  Savings Clause.  If any provision of this Addendum or the application of any
provision hereof to any person or circumstances is held to be legally invalid,
inoperative or unenforceable, then the remainder of this Addendum shall not be
affected unless the invalid provision substantially impairs the benefit of the
remaining portions of this Agreement to the other party.


5.  Counterparts.  This Addendum may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.


6.  Amendment, Parties in Interest, Assignment. This Addendum may be amended,
modified or supplemented only by a written instrument duly executed by each of
the parties hereto.  If any provision of this  Addendum shall for any reason be
held to be invalid,  illegal,  or unenforceable  in any respect,  such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof,  and this Addendum shall be construed as if such invalid,  illegal or
unenforceable provision had never been contained herein. This Addendum shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, legal representatives, successors and permitted assigns of the parties.
Nothing in this Addendum shall confer any rights upon any Person other than
Parties and their respective heirs, legal representatives, successors and
permitted assigns. No party hereto shall assign this Agreement or any right,
benefit or obligation hereunder.  Not withstanding the foregoing, Sellers shall
by able to assign their rights to any royalties as they see fit.


7.  Facsimile Signature.  In the event that any signature is delivered by
facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 
-2-

--------------------------------------------------------------------------------

 

8.  Governing Law.  This Addendum shall be construed and interpreted in
accordance with the laws of the State of Nevada without regard to its provisions
concerning conflict of laws.


IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered on the day and year first above written.




 GREENHOUSE HOLDINGS, INC.
 
 
 By:__________________________
       Name:
       Title:
 
 LIFE PROTECTION, INC.
 
 
 By:_____________________
       Name:
       Title:
 
   
 GREENHOUSE HOLDINGS, INC.
 
 
 By:________________________
       Name:
       Title:
 
 
 
 
 _________________________
 BILLY C. JONES

 
 
-3-

--------------------------------------------------------------------------------